DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 10/13/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 10/13/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
4.        Claims 1-8 are allowable. The restriction requirement to the claims 9-24 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9-24 are directed to a non-elected invention/species, are rejoined because claims 9-24 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.        Claims 1-24 are allowed.

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are (i) Duhlev (R. Duhlev, et al, Double salt formation in MBr2-M’-H2O and MCl2-M’Cl2-H2O system (M, M’= Mg, Ca, Mn, Zn, Cd), Z. anorg. Allg. Chem, 549 (1987), 225-232, and (ii) St. John (US 2016/0229705).
           Duhlev discloses a high concentration fluid composition comprises calcium bromide and manganese bromide (table 1). However, Duhlev does not disclose the density and the true crystallization temperature as instantly claimed. 
            St. John discloses an aqueous brine composition for the wellbore application, wherein the aqueous brine comprises bromide salts such as calcium bromide and manganese bromide, wherein the density of the brine composition is from about 14 pounds/gallon to about 20 pounds/gallon (para [0028], [0132], [0133]). However,              St. John does not disclose the true crystallization temperature of the brine composition as instantly claimed. The prior art of record do not teach or suggest the claimed wellbore composition. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766